Citation Nr: 1034173	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  06-28 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative bone 
disease.  

2.  Entitlement to service connection for a skin disorder, 
including as due to Agent Orange exposure.

3.  Entitlement to service connection for a transient ischemic 
attack (TIA).

4.  Entitlement to service connection for a lung disorder.  

5.  Entitlement to service connection for fatty tumors on both 
arms.

6.  Entitlement to service connection for peripheral vascular 
disease (claimed as poor circulation of the legs).

7.  Entitlement to service connection for throat cancer, 
including as due to Agent Orange exposure.

8.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from February 1970 to March 1971.  

These claims come before the Board of Veterans' Appeals (Board) 
on appeal of an August 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

In a VA Form 9 (Appeal to Board of Veterans' Appeals) received at 
the RO in August 2006, the Veteran requested a hearing before the 
Board at the RO.  The RO acknowledged this request and notified 
the Veteran of the date of the scheduled hearing by letter dated 
July 2008.  On the date of that hearing, however, the Veteran 
failed to report.  Inasmuch as the Veteran did not request a 
postponement of the hearing, the Board considers the Veteran's 
hearing request withdrawn pursuant to 38 C.F.R. § 20.702(d) 
(2009).

The Board addresses the claims of entitlement to service 
connection for degenerative bone disease, a skin disorder, 
including as due to Agent Orange exposure, a lung disorder, 
peripheral vascular disease (claimed as poor circulation of the 
legs), and throat cancer, including as due to Agent Orange 
exposure, in the REMAND section of this decision, below, and 
REMANDS these claims to the RO for additional action.


FINDINGS OF FACT

1.  The Veteran has not had a TIA and does not currently have 
residuals thereof.

2.  The Veteran does not currently have fatty tumors on his arms.

3.  In a rating decision dated November 1995, the RO denied the 
Veteran entitlement to service connection for hypertension.

4.  The RO notified the Veteran of the November 1995 rating 
decision and of his appellate rights with regard to the decision, 
but he did not appeal the decision to the Board.

5.  The evidence received since November 1995 is neither 
cumulative, nor redundant of the evidence previously of record 
but, by itself or when considered with the evidence previously of 
record, does not relate to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection for 
hypertension and does not raise a reasonable possibility of 
substantiating that claim.  


CONCLUSIONS OF LAW

1.  A TIA was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).

2.  Fatty tumors on the arms were not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2009).

3.  The November 1995 rating decision, in which the RO denied the 
Veteran entitlement to service connection for hypertension, is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1995). 

4.  New and material evidence has not been received to reopen a 
claim of entitlement to service connection for hypertension.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for 
VA benefits, VA is tasked with satisfying certain procedural 
requirements outlined in the Veterans Claims Assistance Act of 
2000 (VCAA) and its implementing regulations.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  

The VCAA and its implementing regulations provide that VA is to 
notify a claimant and his representative, if any, of the 
information and medical or lay evidence not previously provided 
to the Secretary that is necessary to substantiate a claim.  As 
part of the notice, VA is to specifically inform the claimant and 
his representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA will 
attempt to obtain on the claimant's behalf.  VA is also to assist 
a claimant in obtaining evidence necessary to substantiate a 
claim, but such assistance is not required if there is no 
reasonable possibility that it would aid in substantiating the 
claim.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.159(b), (c) (2009).  

The United States Court of Appeals for Veterans Claims (Court) 
has mandated that VA ensure compliance with the provisions of the 
VCAA, when applicable.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The VCAA is applicable in this case and, as 
explained below, VA satisfied the requirements thereof by 
providing the Veteran adequate notice and assistance with regard 
to the claims being decided.  The Board's decision to proceed in 
adjudicating these claims does not, therefore, prejudice the 
Veteran in the disposition thereof.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993). 

A.  Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112, 119-20 (2004).  These notice requirements apply 
to all five elements of a service connection claim, including: 
(1) veteran status; (2) existence of disability; (3) a connection 
between service and disability; (4) degree of disability; and (5) 
effective date of disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 484 (2006).

With regard to claims to reopen, VA must inform the claimant of 
the evidence and information necessary to reopen the claim and of 
the evidence and information necessary to establish entitlement 
to the underlying claim for the benefit sought by the claimant.  
Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  In notifying the 
claimant of what evidence would be considered new and material, 
VA should look at the basis for the denial in the prior decision 
and identify the evidence that would substantiate the element(s) 
of a service connection claim found lacking in the previous 
denial.  Id.

In this case, the RO provided the Veteran VCAA notice on his 
claims by letter dated June 2005, before initially deciding those 
claims in a rating decision dated August 2005.  The timing of 
such notice reflects compliance with the requirements of the law 
as found by the Court in Pelegrini II.  

The content of the notice letter, considered in conjunction with 
the content of a letter the RO sent the Veteran in May 2006, also 
reflects compliance with pertinent regulatory provisions and case 
law, noted above.  In the letter, the RO acknowledged the 
Veteran's claims, notified him of the evidence needed to 
substantiate those claims, identified the type of evidence that 
would best do so, notified him of VA's duty to assist and 
indicated that it was developing his claims pursuant to that 
duty.  As well, the RO identified the basis of the last denial 
of his claim to reopen.  The RO also provided the Veteran all 
necessary information on disability ratings and effective dates.  
In addition, the RO identified the evidence it had received in 
support of the Veteran's claims and the evidence it was 
responsible for securing.  The RO noted that it would make 
reasonable efforts to assist the Veteran in obtaining all 
outstanding evidence provided he identified the source(s) 
thereof, but that, ultimately, it was his responsibility to 
ensure VA's receipt of all requested evidence.  The RO advised 
the Veteran to sign the enclosed forms authorizing the release of 
his treatment records if he wished VA to obtain them on his 
behalf.  

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claims.  38 U.S.C.A. § 
5103A(a), (b), (c) (West 2002).  Specifically, the RO secured and 
associated with the claims file all evidence the Veteran 
identified as being pertinent to the claims being decided 
including active service and post-service treatment records.  

As the Veteran's representative points out in a Written Brief 
Presentation dated July 2010, the RO did not secure records from 
the Veteran's 1971 to 1975 period of Naval Reserve service, but 
such records are not pertinent to the claims being decided.  As 
explained in greater detail below, the Veteran does not currently 
have two of the disabilities at issue in this decision and 
records dated from 1971 to 1975 cannot possibly change that fact.  
In addition, with regard to the claim to reopen, the Veteran does 
not assert that his hypertension manifested prior to the 1980s.  
Records dated from 1971 to 1975 are thus not relevant.  

The RO did not conduct medical inquiry in support of the 
Veteran's claims by affording him VA examinations.  However, such 
action is not mandated by law.  Rather, under 38 U.S.C.A. § 
5103A, VA's duty to assist includes providing a claimant a 
medical examination or obtaining a medical opinion when the 
claims file includes evidence of a current disability or 
persistent and recurrent symptoms of disability and indicates 
that the disability or symptoms thereof may be associated with 
active service, but does not include sufficient medical evidence 
upon which to base a decision.  As explained below, with regard 
to the service connection claims, there is no evidence of current 
disabilities.  With regard to the claim to reopen, the Veteran 
has not submitted new and material evidence.    

II.  Analysis

A.  Claims for Service Connection

The Veteran claims entitlement to service connection for a TIA 
and fatty tumors on his arms.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval or air service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology is 
required only where the condition noted during service is not, in 
fact, shown to be chronic or when the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).  

Service connection may be granted for any disease diagnosed after 
discharge when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

Service connection may be presumed for certain medical conditions 
such as cardiovascular-renal disease and malignant tumors, if it 
is shown that a veteran served continuously for 90 days or more 
during a period of war or during peacetime after December 31, 
1946, one of these conditions manifested to a degree of 10 
percent within one year from the date of discharge, and there is 
no evidence of record establishing otherwise.  38 U.S.C.A. §§ 
1101, 1112(a), 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2009).

In some circumstances, a disease associated with exposure to 
certain herbicide agents will be presumed to have been incurred 
in service even though there is no evidence of that disease 
during the period of service at issue.  38 U.S.C.A. 
§ 1116(a) (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2009).  
In this regard, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the Vietnam 
era shall be presumed to have been exposed during such service to 
an herbicide agent unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f) (West 2002).

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the conditions 
of service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  See Haas v. Nicholson, 
20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 
1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009) 
(holding that VA's requirement that a claimant must have been 
present within the land borders of Vietnam at some point in the 
course of duty in order to be entitled to a presumption of 
herbicide exposure constitutes a permissible interpretation of 38 
U.S.C.A. § 1116(a)(1) and 38 C.F.R. 
§ 3.307(a)(6)(iii)).

The medical conditions at issue in this decision are not included 
in 38 C.F.R. 
§ 3.309(e) (2009) as diseases associated with herbicide exposure.

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current disability, 
see Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury. See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  

In written statements submitted during the course of this appeal, 
the Veteran contends that he developed multiple medical 
disabilities, including a TIA and fatty tumors on the arms, due 
to service in Vietnam, where he was exposed to Agent Orange in 
the waterways, soil, vegetation, contaminated water, other 
beverages, and local food.

According to the Veteran's service treatment records, during 
active duty, the Veteran did not experience a TIA and no medical 
professional noted any tumors on the arms or abnormalities of the 
arteries.  Following discharge, from the 1970s to the 1990s, the 
Veteran received private medical treatment for multiple medical 
complaints, but records of this treatment do not show that the 
Veteran had a TIA or any fatty tumors on the arms.  

The Veteran first mentioned a history of TIAs during a VA Agent 
Orange examination conducted in December 2003, after he filed a 
claim for service connection for such a condition.  The medical 
history portion of the examination report indicates that the 
Veteran had two TIAs, in 2002 and 2003, but post-service 
treatment records do not objectively confirm this fact.  In fact, 
such records do not include a diagnosis of a TIA and do not 
mention a history of the Veteran having had TIAs.  Instead, they 
consistently note a family history (mother and father) of TIAs.  
Neither the December 2003 VA examination report, nor the post-
service outpatient treatment records note fatty tumors on the 
Veteran's arms.   

To prevail in a claim for service connection, a claimant must 
submit competent evidence establishing that he has a current 
disability resulting from service.  In this case, the Veteran's 
assertions constitute the only evidence diagnosing a TIA and 
fatty tumors of the arms.  His assertions in this regard are 
incompetent, however, as the Veteran does not possess a 
recognized degree of medical knowledge to diagnose these medical 
conditions.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007) (providing an example that a layperson would be 
competent to identify a "simple" condition like a broken leg, 
but would not be competent to identify a form of cancer).  

Inasmuch as there is no competent evidence diagnosing a TIA or 
fatty tumors of the arms, the Board concludes that these 
conditions were not incurred in or aggravated by active service.  
A preponderance of the evidence is against each of these claims.  
The benefit-of-the-doubt rule is thus not for application.  

B.  Claim to Reopen

The RO previously denied the Veteran's claim of entitlement to 
service connection for hypertension in a rating decision dated 
November 1995.  The RO based its denial on a finding that the 
hypertension initially manifested in 1985 and was not incurred in 
or aggravated by service.  In deciding the claim, the RO 
considered the Veteran's service medical records and post-service 
private treatment records.  

By letter dated the same month, the RO notified the Veteran of 
the November 1995 rating decision and of his appellate rights 
with regard to that decision.  Thereafter, however, the Veteran 
did not appeal the decision to the Board.  The November 1995 
rating decision is thus final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1995). 

The Veteran attempted to reopen his claim for service connection 
for hypertension in May 2005.  A claim that is the subject of a 
prior final denial may be reopened if new and material evidence 
is received with respect to that claim.  Once a claim is 
reopened, the adjudicator must review it on a de novo basis, with 
consideration given to all of the evidence of record.  38 
U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273 
(1996).  

For claims filed on or after August 29, 2001, as in this case, 
new evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative, nor redundant of the evidence of record at the time 
of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.156(a) (2009)).   

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence associated 
with the claims file since the last final disallowance of an 
appellant's claim on any basis.  Evans, 9 Vet. App. at 273.  This 
evidence is presumed credible for the purposes of reopening an 
appellant's claim, unless it is inherently false or untrue or, if 
it is in the nature of a statement or other assertion, it is 
beyond the competence of the person making the assertion.  Duran 
v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 
510 (1992). 

The evidence that has been associated with the claims file since 
the RO's November 1995 rating decision includes statements of the 
Veteran and his representative, post-service VA treatment 
records, and reports of VA examinations.  With the exception of 
the Veteran's statements, which essentially reiterate his prior 
assertion that his hypertension is related to his active service, 
this evidence is new.  It was not previously submitted to agency 
decisionmakers and is neither cumulative, nor redundant of the 
evidence of record at the time of the last prior final denial.  
This evidence is not material, however, because, by itself or 
when considered with the evidence previously of record, it does 
not relate to an unestablished fact necessary to substantiate the 
claim for service connection for hypertension and does not raise 
a reasonable possibility of substantiating that claim.  

The post-service VA treatment records and reports of VA 
examinations merely confirm that the Veteran still has a 
diagnosis of and receives treatment for hypertension, which 
manifested no earlier than 1985.  The statements include an 
admission by the Veteran that the hypertension initially 
manifested in 1985.  In its prior decision, the RO denied the 
Veteran's claim on the basis that the hypertension manifested in 
1985 and was not incurred in or aggravated by service.  None of 
the new evidence includes an opinion indicating otherwise.  

Having determined that new and material evidence has not been 
received, the Board may not reopen and must deny this claim.  


ORDER

Service connection for a TIA is denied.

Service connection for fatty tumors on both arms is denied.

New and material evidence not having been received, the claim of 
entitlement to service connection for hypertension is denied.


REMAND

The Veteran served on active duty from February 1970 to March 
1971.  He then transferred to the Naval Reserves, where he served 
until February 1975.  In a Written Brief Presentation dated July 
2010, the Veteran's representative points out that records from 
the Veteran's service in the Naval Reserves are still absent from 
the claims file.  Such records are potentially pertinent to the 
claims being remanded because these claims involve disabilities 
that medical professionals have confirmed as currently existing.  
The question thus remains regarding when these disabilities 
initially manifested.  

In addition, other medical documents of record appear to be 
missing from the claims file.  In a report of VA examination 
conducted in January 2006, an examiner notes that the Veteran had 
a vocal cord polyp removed in the 1980s and carcinoma in situ 
stripped from his left vocal cord in 1998, after which he did not 
undergo chemotherapy or radiation.  The examiner indicates that 
he reviewed the claims file and interviewed the Veteran before 
evaluating him, but there are no documents of record confirming 
the presence of the carcinoma in 1998 and there is no medical 
history recorded that reflects these findings.  The Board is thus 
unclear whether there are outstanding medical records, perhaps in 
the VA system, which the examiner was able to access via computer 
prior to offering his opinion.  If such is the case, copies of 
these documents must be obtained.  

Finally, under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing a claimant a medical examination or obtaining a medical 
opinion when the claims file includes evidence of a current 
disability or persistent and recurrent symptoms of disability and 
indicates that the disability or symptoms thereof may be 
associated with active service, but does not include sufficient 
medical evidence upon which to base a decision.  In this case, 
examinations in support of the claims for service connection for 
degenerative bone disease (claimed as joint abnormalities, 
including arthritis) and a skin disorder are needed.

Post-service medical documents of record confirm that the Veteran 
has disability of various joints, including the spine, and a skin 
disorder, variously characterized.  The Veteran's service 
treatment records establish in-service treatment for back pain 
and irritation of the lip (similar complaint attributed to 
contact dermatitis following discharge in 1979).  As well, they 
include a report of skin irritations on enlistment, for which the 
Veteran allegedly treated himself.  According to private medical 
records, from 1978 to the present, the Veteran has continued to 
receive treatment for back and skin complaints, which medical 
professionals have attributed to various disabilities.  To date, 
however, VA has not obtained a medical opinion addressing whether 
current disabilities of the bones (joints) and skin are due to 
the Veteran's active service, including the documented back and 
skin complaints.    

Based on the foregoing, this case is REMANDED for the following 
action:

1.  Exhaust all avenues of development in 
an effort to obtain and associate with the 
claims file the Veteran's medical records 
from his March 1971 to February 1975 period 
of service in the Naval Reserves.

2.  After securing any necessary 
authorization, obtain and associate with 
the claims file all records of the 
Veteran's 1998 treatment for throat cancer, 
including those to which the VA examiner 
refers in his January 2006 examination 
report.

3.  Afford the Veteran a VA examination in 
support of his claim for service connection 
for degenerative disease of the bones.  
Provide the examiner with the Veteran's 
claims file for review and ask the examiner 
to confirm in his written report that he 
conducted such a review.  Following a 
comprehensive evaluation, during which all 
indicated studies are conducted, the 
examiner should:

a) diagnose any degenerative bone 
or joint disease shown to exist, 
including of the spine; 

b) opine whether such disability 
is at least as likely as not 
related to the Veteran's active 
service, including documented in-
service back complaints and 
treatment; 

c) provide rationale, with 
specific references to the 
record, for the opinion 
expressed; and

d) if an opinion cannot be 
expressed without resort to 
speculation, discuss why such is 
the case.

4.  Afford the Veteran a VA examination in 
support of his claim for service connection 
for a skin disorder.  Provide the examiner 
with the Veteran's claims file for review 
and ask the examiner to confirm in his 
written report that he conducted such a 
review.  Following a comprehensive 
evaluation, during which all indicated 
studies are conducted, the examiner should:

a) record in detail the Veteran's 
description of skin irritations, 
including prior to, during and 
after service; 

b) diagnose any skin disability 
shown to exist; 

c) opine whether such disability 
is at least as likely as not 
related to the Veteran's active 
service, including documented in-
service skin complaints and 
treatment; 

d) if not, opine whether such 
disability preexisted service and 
increased in severity therein;

e) provide rationale, with 
specific references to the 
record, for the opinion 
expressed; and

f) if the opinion cannot be 
expressed without resort to 
speculation, discuss why such is 
the case.

5.  If either benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case.

Thereafter, subject to current appellate procedure, return this 
case to the Board for further consideration.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of the 
appeal.  The Veteran need take no action unless he receives 
further notice.  He does, however, have the right to submit 
additional evidence and argument on the remanded claims.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

These claims must be afforded expeditious treatment.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


